Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tom Spinelli on January 13, 2022.

The application has been amended as follows: 
Title
	Amend title to read: ENDOSCOPE SYSTEM AND PROCESSOR WITH LIGHT ADJUSTMENT CONTROL

Abstract
	In line 1 of the Abstract, replace “There is provided an” with –An--.

Claims
Amend the claims as follows:
sensor configured to pick up an image of an inside of a subject and one or more illuminating windows from among a plurality of light adjustment parameters each of which includes one or more parameters about light adjustment, based on light distribution information which is information indicating a relationship between an arrangement of the image pickup sensor and a distribution of illumination light emission positions corresponding to positions of the illuminating windows and which includes information about a light distribution angle of the illumination light and a number of the illuminating windows, to perform light adjustment control, wherein
	the endoscope includes an endoscope memory configured to store the light distribution information, a part of parameters of the light adjustment parameter, and a parameter flag specifying that the part of the parameters are used for the light adjustment;
	the processor includes a memory configured to store the plurality of light adjustment parameters corresponding to pieces of the light distribution information according to a plurality of types of endoscopes; and
	the processor reads out the light distribution information, the part of the parameters, and the parameter flag from the endoscope memory, and controls amounts of light of the illuminating windows by selecting the part of the parameters with priority over the light adjustment parameters stored in the memory at time of selecting the 

	2. The endoscope system according to claim 1, wherein the light distribution information includes distal end layout information indicating a layout of an arrangement position of the image pickup sensor and the illumination light emission positions.

	3. The endoscope system according to claim 1, wherein the light distribution information includes a number of the illumination light emission positions and extension information indicating whether or not the illumination light emission positions are biased relative to the arrangement position of the image pickup sensor.

	4. The endoscope system according to claim 1, wherein
	the endoscope memory stores observation site information; and
	the processor reads out the light adjustment parameter based on the light distribution information and the observation site information.

	5. The endoscope system according to claim 1, wherein
	the endoscope memory stores an imager ID; and
	the processor reads out the light adjustment parameter based on the light distribution information and the imager ID.



	7. The endoscope system according to claim 1, wherein
	the processor is connectable to another endoscope different from the endoscope, the other endoscope including an image pickup sensor configured to pick up an image of an inside of a subject, illuminating windows configured to emit illumination light, and an endoscope memory configured to store the light distribution information for illumination control of the other endoscope, the part of the parameters and the parameter flag; and
	based on the light distribution information, the part of the parameters and the parameter flag read out from the endoscope or the other endoscope connected to the processor, the processor controls the amounts of light of the illuminating windows of the endoscope or the other endoscope that is connected.

	8.  A processor connectable to an endoscope including an image pickup sensor configured to pick up an image of an inside of a subject and one or more illuminating windows configured to emit illumination light, the processor configured to select a light adjustment parameter used for light adjustment control of the illuminating windows from among a plurality of light adjustment parameters each of which includes one or more parameters about light adjustment, based on light distribution information which is information indicating a relationship between an sensor and a distribution of illumination light emission positions corresponding to positions of the illuminating windows and which includes information about a light distribution angle of the illumination light and a number of the illuminating windows, to perform light adjustment control, wherein
	the processor includes a memory configured to store the plurality of light adjustment parameters corresponding to pieces of the light distribution information according to a plurality of types of endoscopes; and
the processor reads out the light distribution information, a part of the parameters, and a parameter flag specifying that the part of the parameters are used for the light adjustment that are stored in the endoscope that is connected, and controls amounts of light of the illuminating windows by selecting the part of the parameters with priority over the light adjustment parameters stored in the memory at time of selecting the light adjustment parameter based on the light distribution information, if it is specified by the parameter flag that the part of the parameters are used for the light adjustment.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, an endoscope system as claimed in claim 1 including, inter alia, wherein the processor reads out the light distribution information, the part of the parameters, and the parameter flag from the endoscope memory, and controls amounts of light of the illuminating windows by selecting the part of the parameters with priority over the light adjustment parameters stored in the memory at time of selecting the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795